     Case: 1:19-cv-06330 Document #: 13 Filed: 11/11/19 Page 1 of 2 PageID #:72




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KARAMELION LLC,                                     │
                                                    │
                      Plaintiff,                    │
                                                    │      Case No. 19-CV-06330
       v.                                           │
                                                    │      Honorable Sharon Johnson Coleman
FIBAR USA, LLC,                                     │
                                                    │
                                                    │
                      Defendants.                   │

                                    NOTICE OF MOTION

       Please take notice that on November 19, 2019 at 8:45 a.m., or as soon thereafter as counsel

may be heard, counsel shall appear before the Honorable Sharon Johnson Coleman, or any other

Judge sitting in her stead, in Room 1241, the courtroom usually occupied by her at the Everett

McKinley Dirksen Federal Building, 219 South Dearborn Street, Chicago, Illinois, and then and

there, present the Agreed Motion for Second Extension of Time to Answer or Otherwise Plead

and Agreed Motion to Continue Hearing, which has been filed with the Clerk of the Court using

the CM/ECF system along with this notice.


November 11, 2019                           Respectfully submitted,


                                            /s/ Anna M. Targowska
                                            Anna M. Targowska
                                            Eligio C. Pimentel
                                            MCANDREWS, HELD & MALLOY, LTD.
                                            500 West Madison Street, 34th Floor
                                            Chicago, Illinois 60661
                                            (312) 775-8000
                                            (312) 775-8100 (Fax)
                                            atargowska@mcandrews-ip.com

                                            Attorneys for Defendant, Fibar USA, LLC
     Case: 1:19-cv-06330 Document #: 13 Filed: 11/11/19 Page 2 of 2 PageID #:73




                                CERTIFICATE OF SERVICE


       I hereby certify that on November 11, 2019, I electronically filed the foregoing Notice of

Motion with the Clerk of the Court via the Court’s CM/ECF System, which will automatically send

notification of such filing to the individuals registered to receive notices via email transmission

with the Court’s ECF System.



                                                            /s/ Anna M. Targowska
